Per Curiam.

The record clearly indicates the premises are being used for gambling purposes in violation of law. Sixty-three different raids of the premises by the Police Department of the City of New York at all hours of the day and night, with a total of 448 persons arrested, combined with all the surrounding facts and circumstances, entitled the landlord to a final order.
The final order should be reversed, with $30 costs, and final order directed in favor of landlord as prayed for in petition, with costs.
Hecht, Aurelio and Tilzer, JJ., concur.
Final order reversed, etc.